141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Steven Lamar CRAIG Defendant-Appellant.
No. 96-50439.D.C. No. CR-95-00816-JMI.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 19, 1998.

Appeal from the United States District Court for the Central District of California James M. Ideman, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Steven Craig appeals his conviction, pursuant to a guilty plea, and sentence for conspiracy to interfere and interference with commerce by robbery in violation of 18 U.S.C. §§ 1951(a) and 2(a).  Craig's attorney has submitted a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and a motion to withdraw as counsel of record.  In his plea agreement, Craig waived his appellate rights so long as his sentence was within the applicable guideline range.  Because the sentence was within the guideline range and our independent review of the record discloses no indication that the waiver of appeal is invalid, we grant counsel's motion to withdraw and we dismiss the appeal.


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3